Citation Nr: 0927076	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-13 310A	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a left knee 
disability. 

3. Entitlement to service connection for a right knee 
disability.

4. Entitlement to service connection for bilateral hearing 
loss.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for residuals of a back 
injury.

7. Entitlement to service connection for residuals of left 
shoulder injury.

8. Entitlement to service connection for arthritis of the 
left hand.

9. Entitlement to service connection for arthritis of the 
right hand.

10. Entitlement to service connection for lung disability.

11. Entitlement to service connection for a sinus disability.

12. Entitlement to service connection for residuals of a left 
hip injury to include arthritis.

13. Entitlement to service connection for residuals of right 
hip injury to include arthritis.
REPRESENTATION

The Veteran represented by: Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served active duty from 
November 1998 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The claims of service connection for headaches, right and 
left knee disabilities, tinnitus, residuals of back and left 
shoulder injuries, arthritis of the left and right left 
hands, and residuals of left and right hip injuries are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.




FINDINGS OF FACT

1. Bilateral hearing loss is not currently shown.

2. A lung disability is not currently shown.

3. A sinus disability is not currently shown.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § § 3.303, 3.385 (2008).

2. A lung disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303, (2008).

3. A sinus disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2009; 38 C.F.R. § 3.303 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2006.  The notice included the type of evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication 
VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 
484-86 (2006) (notice of the elements of the claim).

It is not clear from the record whether the VCAA notice, 
pertaining to the provisions for the effective date of a 
claim and for the degree of disability assignable, was 
provided before or after the initial adjudication.  If the 
notice preceded the adjudication, the notice was timely and 
the notice was VCAA compliant.  If the notice followed the 
initial adjudication, it was not timely and the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  In this case, any timing error was cured 
as after the RO provided content-complying VCAA notice the 
claims of service connection were readjudicated as evidenced 
by the statement of the case, dated in March 2007. See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and afforded the Veteran VA examinations 
in December 2006 and in January 2007.  To the extent the 
Veteran claims all VA examinations were inadequate, his 
arguments, as they relate to most claims, are addressed in 
the REMAND portion of the decision. 



As for the claims of service connection for bilateral hearing 
loss, a lung disability, and a sinus disability, as there is 
no competent evidence of any current diagnosis, a VA medical 
examination or VA nexus opinion is not required under 
38 C.F.R. § 3.159(c)(4).

The Veteran has asked for a pulmonary function test.  As 
there is no competent evidence of a current lung disability, 
a VA examination is not warranted under the duty to assist.  
38 C.F.R. § 3.159(c)(4).

In the VCAA notice, the Veteran was asked to identify any 
medical caregivers who might have relevant evidence and 
informed him that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  As the 
Veteran has not submitted any private medical records or has 
authorized the RO to obtain any private medical records on 
his behalf, there is no duty to assist.  If the Veteran 
wishes help, he cannot passively wait for it where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As the Veteran has not identified any additional evidence 
pertinent to the claims that the RO can obtain without his 
authorization and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303 (a).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing 
as authority Current Medical Diagnosis and Treatment, 110-11 
(Stephen A. Schroeder et al. eds. (1988)).

During service, the Veteran's assignments included duty 
aboard a nuclear aircraft carrier as an electrician mate.  

The service treatment records show that audiograms on 
entrance examination, in December 1998, in June 2002, in 
September 2003, and in October 2004, the puretone threshold 
levels in decibels at 500, 1000, 2000, 3000, and 4000 Hertz 
in each ear were all below 20 decibels.  



On separation examination, the Veteran did complain of 
hearing loss due to noise in the machinery room.  There is no 
record that an audiogram was done. 

After service, on VA audiology testing in December 2006, the 
puretone thresholds in decibels, at 500, 1000, 2000, 3000, 
and 4000, Hertz were 5, 5, 0, 5, and 5, in the right ear and 
5, 5, 5, 5, and 5, in the left ear.  The speech recognition 
scores were 100 percent in each ear.  The diagnosis was 
hearing within normal limits, bilaterally. 

Although the Veteran complained hearing loss at separation 
from service, and the Veteran is competent to describe 
symptoms of hearing loss, hearing loss is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence of 
hearing loss therefore is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, the diagnosis of bilateral hearing loss is 
based on results of audiology testing that meets the standard 
of a hearing loss disability under 38 C.F.R. § 3.385.  



For this reason, bilateral hearing loss is not a simple 
medical condition that a lay person is competent to identify 
as a lay person is not qualified through education, training, 
or experience to interpret audiology testing, and the Board 
determines that bilateral hearing loss is not a simple 
medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, 
competent medical evidence is required to substantiate the 
claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

Based on VA audiology testing in December 2006, which showed 
bilateral hearing to be within normal limits, bilateral 
hearing loss for the purpose of VA disability compensation 
under the regulatory standards for hearing loss disability, 
38 C.F.R. § 3.385, has not been documented by audiology 
testing in service or at any time since service or currently. 

As the Board may consider only independent medical evidence 
to support its finding on a question involving a medical 
diagnosis, not capable of lay observation, or the claimed 
disability is not a simple medical condition, and as there is 
no competent medical evidence of current bilateral hearing 
loss by VA standards under 38 C.F.R. § 3.385, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit- 
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).



Lung Disability

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of a lung injury or disease.  
On separation examination, the Veteran did complain of 
shortness of breath.  There is no record of the physical 
examination. 

After service, on VA examination in December 2006, the 
Veteran stated that around 2000 he began to feel as though he 
could not get a big deep breath, but he was not short of 
breath with exercise and he did not experience pain with 
inspiration.  He felt that the problem may have been related 
to air pollution at the naval shipyard, where he was 
stationed.  He denied any current shortness of breath or lung 
problems.  On examination, the lungs were clear to 
auscultation. A chest X-ray was negative.  The VA examiner 
found no evidence of any lung problem.

Although the Veteran complained shortness of breath at 
separation from service, and the Veteran is competent to 
describe symptoms of shortness of breath, lung pathology, 
either by injury or disease, is not a condition under case 
law that has been found to be capable of lay observation, and 
the determination as to the presence of lung pathology 
therefore is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)).  

In this case, the diagnosis of lung pathology requires a 
detailed medical history, a physical examination, and 
diagnostic testing, which a lay person is not qualified to 
do.  

For these reasons, the Board determines that a lung 
disability is not a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, 
competent medical evidence is required to substantiate the 
claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

Based on VA examination in December 2006, the VA examiner 
found no evidence of a lung abnormality.  This medical 
evidence is uncontroverted and opposes, rather than supports, 
the claim.  

As the Board may consider only independent medical evidence 
to support its finding on a question involving a medical 
diagnosis, not capable of lay observation, or the claimed 
disability is not a simple medical condition, and as there is 
no competent medical evidence of current lung disability, 
there can be no valid claim for service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit- 
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).



Sinus Disability 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of a sinus disability.  On 
separation examination, the Veteran did complain of a sinus 
problem.  There is no record of the physical examination. 

After service, VA records show that in March 2006 a CT scan 
revealed no sinus pathology.  On VA examination in December 
2006, the Veteran gave a history of pressure behind his eyes, 
but he did not indicate a history of recurrent sinus 
infections. Examination of the nasopharynx was negative.  The 
VA examiner found no evidence of a sinus condition.

Although the Veteran complained a sinus problem at separation 
from service, and the Veteran is competent to describe sinus 
symptoms, a sinus disability is not a condition under case 
law that has been found to be capable of lay observation, and 
the determination as to the presence of lung pathology 
therefore is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)).  In 
this case, the diagnosis of sinus disability requires a 
detailed medical history, a physical examination, and 
diagnostic testing, which a lay person is not qualified to 
do.  

For these reasons, the Board determines that a sinus 
disability is not a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, 
competent medical evidence is required to substantiate the 
claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

Based on VA examination in January 2007, the VA examiner 
found no evidence of a sinus disability, noting that a CT 
scan in March 2006 was completely normal.  This medical 
evidence is uncontroverted and opposes, rather than supports, 
the claim.  

As the Board may consider only independent medical evidence 
to support its finding on a question involving a medical 
diagnosis, not capable of lay observation, or the claimed 
disability is not a simple medical condition, and as there is 
no competent medical evidence of a current sinus disability, 
there can be no valid claim for service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit- 
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a lung disability is denied.

Service connection for a sinus disability is denied.

REMAND

On the claim of service connection for headaches, on 
separation examination Veteran complained of frequent 
headaches.  After service on VA examination in December 2006, 
the diagnosis was migraine headaches, but the examiner did 
not offer a nexus opinion as to whether the current migraine 
headaches were related to the complaint of frequent headaches 
in service. 

On the claim of service connection for tinnitus, on VA 
examination in January 2007, the diagnosis was occasional 
tinnitus.  The examiner expressed the opinion that the 
Veteran's noise exposure during service played no role in the 
development of tinnitus.  The Veteran argues, however, that 
tinnitus could have been caused by otitis media in service.  
The service treatment records show that in November 1999 the 
Veteran was treated for otitis media. 

On the claims of service connection for left and right knee 
disabilities, residuals of back and left shoulder injuries, 
arthritis of the left and right hands, and arthritis of the 
left and right hips, the Veteran complained of pain in all 
the claimed joints on separation examination.  After service, 
on VA examination in December 2006, the diagnoses were 
bilateral knee sprains, upper and lower back sprain, left 
shoulder sprain, bilateral hand sprains, and bilateral hip 
sprains.  The VA examiner did not offer a nexus opinion as to 
whether the current sprains were related to the Veteran's 
complaints in service.

After a review of the record, the Board determines that the 
medical evidence of record is insufficient to decide the 
remaining claims of service connection. Therefore further 
evidentiary development under the duty to assist is 
necessary. 



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination 
to determine if the current migraine 
headaches, diagnosed on VA examination 
in December 2006, are at least as 
likely as not related to the Veteran's 
complaints of headaches during service. 
The claims file should be made 
available to the examiner for review. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean within the 
realm of possibility.  Rather, it 
means that the weight of the 
evidence both for and against a 
conclusion is so evenly divided 
that it is medically sound to find 
in favor of a conclusion as it is 
to find against the same 
conclusion. 

2. Afford the Veteran a VA examination 
to determine whether tinnitus, 
diagnosed on VA examination in January 
2007, is at least as likely as not 
related to otitis media, shown in 
service in November 1999.  The claims 
file should be made available to the 
examiner for review. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean within the 
realm of possibility.  



Rather, it means that the weight 
of the evidence both for and 
against a conclusion is so evenly 
divided that it is medically sound 
to find in favor of a conclusion 
as it is to find against the same 
conclusion.

3. Afford the Veteran a VA examination 
to determine if there are current 
disabilities of the knees, back, left 
shoulder, hands, and hips, including 
arthritis, and, if so, whether it is at 
least as likely as not that any current 
disability is related to the Veteran's 
complaints of pain in service. The 
claims file should be made available to 
the examiner for review. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean within the 
realm of possibility.  Rather, it 
means that the weight of the 
evidence both for and against a 
conclusion is so evenly divided 
that it is medically sound to find 
in favor of a conclusion as it is 
to find against the same 
conclusion.


4. After the development requested is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.






The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


